Citation Nr: 1759161	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-17 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for gastroesophageal disease (GERD) to include other gastrointestinal conditions.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 

INTRODUCTION

The Veteran serviced on active duty from August 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).   

The Veteran's case was remanded by the Board in September 2009 and March 2011 for additional development.  The Board finds there has been substantial compliance with its prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.


FINDING OF FACT

For the entire period on appeal, the Veteran's GERD caused recurrent epigastric distress with symptoms including dysphasia, pyrosis, regurgitation, and abdominal pain, productive of considerable impairment of health.



CONCLUSION OF LAW

For the entire period on appeal, the criteria for a 30 percent disability rating, but not higher, for GERD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.114, Diagnostic Code (DC) 7346 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated December 2004, March 2010, and February 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service connected disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017); see generally 38 C.F.R. § Part IV (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service connected diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  See 38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  See 38 C.F.R. § 4.3 (2017); see also 38 C.F.R. § 3.102 (2017).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking a compensable disability rating for hiatal hernia, also claimed as GERD.  The Veteran's hiatal hernia with GERD is currently evaluated under Diagnostic Code 7346.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).

Under Diagnostic Code 7346, for hiatal hernia, a 10 percent evaluation is assigned with two or more of the symptoms for 30 percent evaluation of less severity.  A 30 percent evaluation is assigned for symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).

In every instance where the schedule does not provide a zero evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Reviewing the relevant evidence of record, the Board notes that in his May 2014 notice of disagreement, Veteran reported symptoms including dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain productive of considerable impairment.  

At a January 2007 VA examination, the Veteran reported his history of impairment as one that affects his general health.  He reported experiencing pain and discomfort in the abdomen after meals.  Symptoms included dysphagia, heartburn, epigastric pain, reflux, and regurgitation of stomach contents.  He also reported difficulty swallowing.  Due to his severe heartburn, he underwent endoscopic evaluation that culminated in a laparoscopic fundoplication, which improved his heartburn.  However, the Veteran reported that he continues to experience bloating sensation in the abdomen, particularly after meals.  An examination of the abdomen revealed tenderness to palpation and mild pain in the abdomen.  

At a December 2010 VA examination, it was noted that the Veteran had some restriction in swallowing solid foods.

In a statement in support of his claim received in January 2011, the Veteran reported that he experiences near constant feeling of extreme bloating, chronic flatulence, and loss of sleep.  

The Veteran's gastroenterologist, Dr. Rosenberg that has been treating the Veteran since 2006, rendered an opinion in February 2011.  Dr. Rosenberg noted the Veteran's suffering from excessive intestinal gas, mid-to-lower abdominal pain, bloating, and frequent urgent bowel movements.  

Third-party statements were also submitted by the Veteran's co-workers in February 2011 that noted the Veteran's daily pain and discomfort from epigastric distress.  They noted gurgling noises in his stomach that cause the Veteran embarrassment and frequent restroom breaks.

The Veteran's former spouse submitted a statement received by the VA in March 2012.  She noted the Veteran's difficult swallowing food and reported stomach aches that begin immediately upon food consumption.

In an October 2012 statement, Dr. Rosenberg noted that mild dysphagia is to be expected post fundoplication surgery.

In July 2016, the Veteran continued to complain of bloating and flatulence at treatment visit.  He reported constant bloating and gas, with dysphagia since his surgery.  These symptoms interrupt sleep, he reported. 

At an August 2016 VA examination, it was noted that the Veteran's GERD was not controlled with medication, prompting the fundoplication surgery.  Since the surgery, the Veteran's GERD symptoms had improved but side effects including gas, bloating, chronic flatulence, abdominal pain, difficulty sleeping, and difficulty concentrating were noted.  The VA examiner determined that the Veteran has persistent recurrent epigastric distress.  

In his March 2017 hearing testimony, the Veteran testified occasional heartburn, dysphagia, frequent bathroom breaks, abdominal pain, and discomfort.  He also testified that severe bloating of the abdominal area interferes with sleep.  

Resolving any doubt in favor of the Veteran, the Board finds that, for the entire rating period on appeal, a 30 percent rating is warranted.  The Veteran's symptoms were not well-controlled on medication.  After his fundoplication surgery, the Veteran's reports of gastric distress, dysphagia, and abdominal pain were persistent.  Reports from his medical provider support his description of symptoms.  See Dr. Rosenberg's February 2011statement.   The August 2016 VA examiner's finding that the Veteran has persistent recurrent epigastric distress also supports the Veteran's reports of symptoms.  In coupling the Veteran's statements with the third-party reports indicating considerable impairment of health, particularly due to epigastric distress, the Board finds that the Veteran's symptoms most closely approximate the 30 percent evaluation under DC 7346.

The Board finds, however, that a rating in excess of 30 percent is not warranted.  At the January 2007 VA examination, it was noted that the Veteran's condition does not affect body weight.  Moreover, the Veteran noted consistently that he experiences no vomiting.  See May 2014 Notice of disagreement (where he reported vomiting symptoms prior to his fundoplication surgery); Former Spouse's March 2012 statement (where she reported the Veteran's inability to vomit); see also Hearing Testimony (where the Veteran reported that he has not vomited since he was 27 years old).   As such, there is no indication of a history of material weight loss, hematemesis, or melena with anemia, or other symptom combinations productive of considerable or severe impairment of health as related to the Veteran's hiatal hernia with GERD which would support a higher evaluation.  

In making its determinations in this case, the Board has carefully considered the Veteran's history and symptom reports.  In so doing, the Board finds the Veteran credible as his statements in hearing testimony, on appellate documents, and at treatment visits are consistent in his complaints of symptoms.  Moreover, the Board finds that the competent medical evidence offering detailed specific findings pertinent to the severity of the Veteran's impairment is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected hiatal hernia with GERD.  As such, resolving any doubt in favor of the Veteran, the Board finds that, for the entire rating period on appeal, a 30 percent rating, but no higher, is warranted.

The Board has considered whether staged ratings under Hart, supra, are appropriate; however, the Board finds that the Veteran's symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability are not warranted.





ORDER

Entitlement to a 30 percent rating, but no higher, for hiatal hernia with GERD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


